WOOD, Judge (concurring in part; dis- senting in part). I agree that defendant’s conviction in 1981 was valid and could be used as a prior conviction under NMSA 1978, Section 31-18-17 (Repl.Pamp.1981). Thus, I concur in this portion of the majority opinion. The majority hold that defendant’s sentence for his 1983 felony conviction cannot be “enhanced” because the trial court deferred sentence for this conviction. I disagree. Prior habitual provisions were repealed and new provisions enacted in 1977. See 1977 N.M. Laws, ch. 216, §§ 6-9,17. Pertinent changes in the 1977 provisions occurred in 1979. These changes increased the penalty to be imposed where the offender had two or more prior felony convictions and provided that the penalty to be imposed because of prior felony convictions could not be suspended or deferred. See 1979 N.M. Laws, ch. 158. These provisions are compiled as NMSA 1978, Sections 31-18-17 to -20 (Repl.Pamp.1981). Amendments to Sections 31-18-17 and 31-18-20 in 1983 are not pertinent to the issue in this appeal. Davis has two prior felony convictions. He is an habitual offender. Section 31-18-17(C) provides that his basic sentence shall be increased by four years, and the sentence imposed by this subsection shall not be suspended or deferred. The majority hold that because Davis’ basic sentence was deferred there was no basic sentence to enhance. It is appropriate to look to the history and background of legislation in determining the legislative intent. Methola v. County of Eddy, 95 N.M. 329, 622 P.2d 234 (1980). State v. Nance, 77 N.M. 39, 45-46, 419 P.2d 242 (1966) states: We are committed to an acceptance of the intent of the language employed by the legislature rather than the precise definition of the words themselves * * *. And, in construing a statute, the legislative intent must be given effect by adopting a construction which will not render the statute’s application absurd or unreasonable * * *. Not only must the legislative intent be given effect, but the court will not be bound by a literal interpretation of the words if such strict interpretation would defeat the intended object of the legislature. (Citations omitted.) See also State v. Santillanes, 99 N.M. 89, 654 P.2d 542 (1982); Reese v. Dempsey, 48 N.M. 417, 152 P.2d 157 (1944). Both under the repealed and current habitual offender provisions, once it is determined that a defendant is an habitual offender, any sentence imposed for the current felony is no longer an authorized sentence because the sentence provided for the current felony has been supplanted by the additional sentence mandated for an habitual offender. Lott v. Cox, 75 N.M. 102, 401 P.2d 93 (1965); State v. Harris, 101 N.M. 12, 677 P.2d 625 (Ct.App.1984). See also Lott v. Cox, 76 N.M. 76, 412 P.2d 249 (1966). Section 31-18-20 requires the trial court to sentence an habitual offender to the sentence prescribed in Section 31-18-17. Davis had two prior felony convictions within the meaning of the habitual offender provisions. Section 31-18-17(C) provides that “his basic sentence shall be increased by four years * * The majority do not apply this requirement because there is no basic sentence. Concerning the repealed habitual offender provisions, Lott v. Cox, 75 N.M. 102, 105, 401 P.2d 93, states: There is no requirement of law that the punishment for the felony of which accused was convicted be first imposed and then vacated in order to impose the increased punishment prescribed by the Habitual Criminal Act. If the determination of identity is made before sentence has been imposed in the felony case, the increased punishment prescribed by that act is to be imposed in the felony case. If, however, such determination is made after sentence, then such sentence must be vacated and a new increased punishment must be imposed in the felony case. See State v. Bonner, 81 N.M. 471, 468 P.2d 636 (Ct.App.1970). State v. Harris points out that under the prior law the sentence for an habitual offender was a new sentence, thus any sentence for the current conviction had to be vacated and the sentence as an habitual offender imposed. Under Section 31-18-17 this is no longer required because the increased sentence is an add-on provision. The result in this case should be that: (1) The basic sentence, which has been deferred, remains deferred, see State v. Mayberry, 97 N.M. 760, 643 P.2d 629 (Ct.App. 1982). (2) The mandatory four-year sentence of the trial court was properly imposed, see State v. Harris. This accords with the legislative intent that increased imprisonment as an habitual offender is held in terrorem over the criminal, see State v. Linam, 93 N.M. 307, 600 P.2d 253 (1979), and with the legislative intent that the increased punishment is mandatory, see Section 30-18-17(C). In holding otherwise, the majority disregard legislative intent.